Citation Nr: 1518990	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  13-09 256A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for service-connected Meniere's disease with hearing impairment, vertigo, and tinnitus.

2.  Entitlement to an initial disability rating in excess of 10 percent for right and left knee disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from September 2004 to March 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

In February 2015, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.


FINDINGS OF FACT

1.  During the pendency of the appeal, the Veteran experienced hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus.

2.  The Veteran's left knee disability is manifested by x-ray evidence of degenerative arthritic changes and pain without limitation of motion.  The left knee disability is not manifested by lateral instability or recurrent subluxation.

3.  The Veteran's right knee disability is manifested by x-ray evidence of degenerative arthritic changes and pain without limitation of motion.  The right knee disability is not manifested by lateral instability or recurrent subluxation.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 100 percent for Meniere's syndrome are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.87, Diagnostic Code (DC) 6205 (2014).

2.  The criteria for an initial 10 percent rating, but no higher, for the left knee disability are met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 4.71, 4.71a, DCs 5003, 5260, 5261 (2014).

3.  The criteria for an initial 10 percent rating, but no higher, for the right knee disability are met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 4.71, 4.71a, DCs 5003, 5260, 5261 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.129(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.

In Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the Court held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

As to the pending claims, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated.  It has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473,490-491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case, as neither the Vetera nor his representative have alleged such prejudice.

With respect to VA's duty to assist, the Veteran's service treatment records (STRs) and VA treatment records have been obtained and associated with the claims file.  The Veteran was also afforded pertinent VA examinations in February 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained here are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinion stated as well as the medical information necessary to apply the appropriate rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the pending claims has been met.  38 C.F.R. 
§ 3.159(c)(4).


II.  Initial rating claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  With respect to the service-connected Meniere's disease, the Veteran is assigned a 30 percent evaluation from March 29, 2011.  As will be explained below, a 100 percent disability rating is warranted for the entire period herein under consideration.  As to the knee disabilities, the Veteran is assigned a 10 percent evaluation for his service-connected bilateral knee disabilities from March 29, 2011.  As will be detailed below, the Board herein finds that separate 10 percent disability ratings, but no higher, are warranted as to the right and left knee disabilities for the entire appeal period.  

a. Meniere's disease

The Veteran contends that the symptoms of his Meniere's disease are more disabling than contemplated by the current 30 percent disability evaluation.

The Veteran's Meniere's disease is evaluated under DC 6205.  See 38 C.F.R. 
§ 4.87, DC 6205.  The Board deems this code appropriate, primarily because it pertains specifically to the diagnosed disability in the Veteran's case.  However, the Board notes that DC 6205 indicates that Meniere's disease can be rated by separately rating vertigo under DC 6204 (as a peripheral vestibular disorder), hearing impairment, and tinnitus, and applying the method which results in a higher overall evaluation (but ratings for hearing impairment, tinnitus, or vertigo are not to be combined with an evaluation under DC 6205).  38 C.F.R. § 4.87, DC 6205.  However, as the Board finds that a 100 percent evaluation is warranted under DC 6205, separate ratings of the vertigo, hearing impairment, and tinnitus will not avail the Veteran.

Under DC 6205, Meniere's disease, a 30 percent disability rating is warranted for hearing impairment with vertigo less than once a month, with or without tinnitus; a 60 percent rating is appropriate for hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus; and a 100 percent rating is appropriate for hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus.  38 C.F.R. § 4.87, DC 6205.

The Board notes that DC 6205, Meniere's syndrome, references vertigo, whereas DC 6204, peripheral vestibular disorders, references dizziness and vestibular disequilibrium.  Vertigo is defined as "an illusory sense that either the environment or one's own body is revolving . . . [t]he term is sometimes erroneously used to mean any form of dizziness."  Dorland's Illustrated Medical Dictionary at 2051 (32nd ed. 2012).  Dizziness is defined as "a disturbed sense of relationship to space; a sensation of unsteadiness with a feeling of movement within the head."  Id. at 559.  More generally, vertigo is type of dizziness, but as Dorland's Medical Dictionary states, dizziness and vertigo are not synonymous.  Specifically, a Veteran can suffer dizziness without experiencing vertigo.  Vestibular, in the context of 38 C.F.R. 
§ 4.87, refers to the canal of the ear, and disequilibrium is defined as "any derangement of the sense of equilibrium."  See 38 C.F.R. § 4.87, DC 6204 (2014); Dorland's Illustrated Medical Dictionary at 577 (32nd ed. 2012).

After having carefully reviewed the record, and for reasons explained in greater detail below, the Board concludes that a 100 percent disability rating is warranted under the schedular criteria for the entire appeal period.
The evidence of record includes an October 2010 Medical Board Report, which indicates that the Veteran was diagnosed with Meniere's disease with significant sensorineural hearing loss, vertigo, tinnitus, aural fullness, and occasional hyperacusis.  The examiner reported that "[a]s fall approaches, [the Veteran] has begun having more frequent episodes that are lasting anywhere from part of a day up to two or three days, and these episodes are occurring two to three times a week."  See the Medical Board Report dated October 2010.  The examiner reported that these episodes are typically preceded by tinnitus and hyperacusis in the left ear; the Veteran then develops vertigo, nausea, and fullness in the left ear.  "With the onset of the vertigo, [the Veteran] typically has to leave work to lie down.  He is not able to continue normal activities when he is actively vertinous."  Id.  The examiner further noted, "[i]t is impossible to predict when symptoms will occur and quite a few of his episodes involve incapacitating vertigo that precludes normal activities."  Id.

A December 2010 report of Findings of the Physical Evaluation Board Proceedings indicated that the Veteran's Meniere's disease may be permanent.  The Veteran was placed on the temporary disability retired list (TDRL) and was discharged from active duty in March 2011.

The Veteran was afforded a VA examination in February 2011 at which time he reported intermittent hearing loss one to two times per week, lasting three to seven days, and intermittent ear discharge once per month, lasting one to two days.  He endorsed constant pain, as well as intermittent dizziness, which occurred two to three times per week and lasted eight to ten hours.  The Veteran also reported intermittent vertigo occurring two to three times per week and lasting three to four hours.  He also endorsed constant problems with balance, a staggering gait, and a cerebellar gait.  The Veteran stated, "I have had to be absent from work many times and/or I have had to leave work in order to regain my balance."  He reported experiencing tinnitus.  The examiner documented severe sensorineural hearing loss in the left ear and mild sensorineural hearing loss in the right ear.  The examiner also noted that the Veteran had peripheral vertigo with dizziness and imbalance.  With respect to overall functional impairment, the Veteran indicated that the dizziness and vertigo keep him from flying and he experiences difficulty communicating, as well as problems with activity when his vertigo is severe.  Although the examiner noted that the Veteran did not exhibit a staggering or cerebellar gait upon examination, the Veteran was "very unstable" upon Romberg testing.

In a November 2012 TDRL reevaluation, the examiner confirmed the Veteran's continued diagnosis of Meniere's disease with hearing loss, tinnitus, and vertigo.  The examiner noted the Veteran's report of "[e]pisodes of vertigo where the room spins for twenty minutes to two hours.  These occur sporadically and can be as many as twice a week and can be as infrequent as once a month.  But they are generally more frequent."  The examiner continued, "[t]hey definitely interfere with his ability to perform work and they are all accompanied by a period of feeling of out [it] for several hours after the attack."  The Veteran indicated he has had to miss work due to his Meniere's disease.  Upon physical examination, the examiner noted that the Veteran "does show signs of instability in gait."  The examiner opined that the Veteran now had intractable bilateral Meniere's disease with involvement of both the right and left ears.  The examiner noted that it would be impossible for the Veteran to serve in the U.S. Navy, and he will have "difficulties in civilian employment in that these episodes are unpredictable and can result in him losing anywhere from one to three days of work with each episode."  The examiner reported that there was no change in the Veteran's Meniere's disease symptoms, "and certainly no improvement."

A report of the May 2013 Physical Evaluation Board Proceedings noted that the Veteran had findings consistent with a 100 percent disability rating under DC 6205.

The Veteran provided personal testimony concerning his Meniere's disease symptoms at the February 2015 Board hearing.  Notably, he reported attacks of vertigo occurring four to six times per month with hearing impairment, tinnitus, and a cerebellar gait.  See the February 2015 Board hearing transcript, pgs. 5-8.  He stated that these attacks can occur as regularly as two to three times per week.  Id. at pgs. 8-9.  He also endorsed more severe attacks of vertigo with nausea and vomiting that can occur as infrequently as once every few months or as frequently as several times per month.  Id. at pgs. 9-11.  With respect to his employability, the Veteran stated that he is able to work an adjustable schedule with his telework job.  Id. at pg. 12.

Accordingly, the evidence shows that the Veteran's Meniere's disease is manifested by sensorineural hearing loss with symptoms of vertigo, tinnitus, and cerebellar gait that occur more than once a week.  See the Medical Board Report dated October 2010; VA examination report dated February 2011; and the TDRL reevaluation dated November 2012.  Moreover, the Board finds the Veteran's testimony concerning the severity of his symptoms to be credible, as his contentions are consistent with the medical evidence of record.

Thus, resolving reasonable doubt in the Veteran's favor, the evidence demonstrates that the Veteran's service-connected Meniere's disease meets the criteria for a 100 percent rating under DC 6205 for the entire period on appeal.  38 C.F.R. § 4.87 (2014).

b. Left and right knees

In this matter, the Veteran was service-connected for degenerative arthritis of the bilateral knees in an August 2011 rating decision.  He asserts that his knee disabilities are worse than is contemplated by the currently assigned disability rating.  See the Veteran's notice of disagreement (NOD) dated February 2012.

The Veteran is currently assigned a 10 percent disability rating for degenerative joint disease of both knees under 38 C.F.R. § 4.71a, DC 5003 [arthritis, degenerative].

Under DC 5003, arthritis of a major joint may be rated under the criteria for limitation of motion of the affected joint.  See 38 C.F.R. § 4.71a, DC 5003.  However, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent evaluation is assigned with x-ray evidence of involvement of two or more major joints; a 20 percent rating is assigned with x-ray evidence of involvement of two or more major joints with occasional incapacitating exacerbations.  Id.

Under DC 5260, limitation of flexion of the leg provides a non-compensable rating if flexion is limited to 60 degrees, a 10 percent rating where flexion is limited to 45 degrees, a 20 percent rating where flexion is limited to 30 degrees, and a maximum 30 percent rating if flexion is limited to 15 degrees.

Under DC 5261, limitation of extension of the leg provides a non-compensable rating if extension is limited to five degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a 50 percent rating if limited to 45 degrees.

Under DCs 5260 and 5261, a veteran may receive separate ratings for limitations in both flexion and extension.  See VAOPGCPREC 9-2004.

DC 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, or a 30 percent evaluation for severe knee impairment with recurrent subluxation or lateral instability.  Id.

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2014); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  More specifically, VA General Counsel has concluded that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257 and that evaluation of knee dysfunction under both codes would not amount to pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 09-98 (August 14, 1998).  Therefore, a veteran who has both arthritis and instability of the knee may be rated separately, provided that any separate rating must be based upon additional disability.  See also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).

The principal manifestation of the Veteran's left and right knee disabilities is pain.  See, e.g., the February 2015 Board hearing transcript.  Moreover, the x-ray evidence of record substantiates a diagnosis of degenerative arthritis of the Veteran's bilateral knees; thus, the Board finds that the Veteran's left and right knees are appropriately rated under Diagnostic Code 5003.  Additionally, as will be explained below, the Board finds that the Veteran's right and left knees cannot be separately considered under Diagnostic Code 5257 based on instability.

With respect to other potentially applicable diagnostic codes, there is no evidence of ankylosis or malunion or nonunion of the tibia and fibula.  Thus, Diagnostic Codes 5256 and 5262 do not apply in this case.  With respect to Diagnostic Codes 5258 and 5259, there is no medical evidence of record that the Veteran exhibits dislocated semilunar cartilage or symptomatic semilunar cartilage removal in the left knee.

For the reasons set forth below, the Board finds that the Veteran is entitled to separate 10 percent ratings of his service-connected right and left knee disabilities.

As indicated above, in order to warrant an increased, 20 percent evaluation, the evidence must show the presence of x-ray evidence of involvement of two or more major joints or 2 or more minor joint groups, with occasional incapacitating episodes (see 38 C.F.R. § 4.71a, DC 5003) or at least moderate impairment of the Veterans' knees to include recurrent subluxation and/or lateral instability.  38 C.F.R. § 4.71a, DC 5257.  An increased evaluation would additionally be warranted upon a showing of limitation of flexion to 30 degrees or of extension to 15 degrees.  38 C.F.R. § 4.71a, DCs 5260, 5261.

The Veteran was afforded a VA examination in February 2011 at which time he reported weakness, stiffness, swelling, lack of endurance, fatigability, tenderness, and pain in his right knee.  He denied redness, heat, giving way, locking, deformity, drainage, effusion, subluxation, or dislocation.  As to the left knee, the Veteran endorsed weakness, stiffness, swelling, heat, redness, giving way, lack of endurance, locking, fatigability, tenderness, and pain.  He denied experiencing drainage, effusion, subluxation, or dislocation in the left knee.  The Veteran reported that he experienced flare-ups of right knee symptomatology an average of 0.5 times per month and left knee symptomatology an average of four times per month.  He stated that the flare-ups of right knee pain can last one week and flare-ups of left knee pain can last two weeks.  He reported that the flare-ups are precipitated by physical activity and relieved by rest and Motrin.  During flare-ups, the Veteran experiences pain, limited bending, and difficulty with standing.  He also endorsed pain with prolonged standing, walking, and climbing stairs.  He exhibited a normal gait and did not require the use of an assistive device.  Upon physical examination, the examiner noted generalized tenderness in both knees with additional tenderness on compression of the patella along the femoral groove.  The examiner identified crepitus in both knees.  Range of motion findings demonstrated forward flexion to 140 degrees and extension to zero degrees, bilaterally.  The Veteran did not complain of pain upon motion.  There was no additional limitation of motion in either knee upon repetitive testing.  The examiner further reported, "joint function is not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repeated use."  Notably, the medial/lateral collateral ligaments stability and the medial/lateral meniscus stability tests were within normal limits, bilaterally.  X-rays demonstrated degenerative arthritic changes in both knees.

At the February 2015 Board hearing, the Veteran testified that his bilateral knee symptomatology had not changed since his February 2011 VA examination.  See the February 2015 Board hearing transcript, pgs. 12-13.  He endorsed more severe pain in his left knee than his right.  Id. at pgs. 13-14.  He stated that he does not experience instability in either knee; however, he does experience pain and swelling in both knees.  Id. at pg. 14.

Notably, under 38 C.F.R. § 4.71, Plate II, normal range of motion for the knee is zero degrees extension and 140 degrees flexion.  Accordingly, the findings of the February 2011 VA examiner demonstrate normal flexion and extension in both knees.
Diagnostic Code 5260 contemplates a noncompensable evaluation where there is limitation of knee flexion to 60 degrees, which is far exceeded by the 140 degrees recorded in connection with the February 2011 VA examination.  There is no evidence which indicates a greater limitation of flexion currently exists in either knee.  Accordingly, an increased disability rating cannot be assigned based on DC 5260.

Diagnostic Code 5261 contemplates a noncompensable evaluation with a limitation of knee extension to 5 degrees.  As detailed above, the February 2011 VA examiner noted that the left and right knee extension was zero degrees.  Thus, a compensable disability rating cannot be assigned under DC 5261 as to either knee.

In short, under DCs 5260 and 5261, respectively, the limitation of left and right knee movement exhibited by the Veteran is not so significantly impaired or limited as to warrant compensable evaluations.

Critically, as described above, the x-rays performed in February 2011 showed evidence of degenerative arthritic changes in the left and right knees.  Under 38 C.F.R. § 4.71a, DC 5003, where x-ray evidence of degenerative arthritis is presented, but the loss of range of motion is noncompensable, a 10 percent disability rating will be assigned, if movement is painful.  Cf. VAOPGCPREC 09-98 (August 14, 1998).  Thus, based upon the Veteran's credible testimony endorsing bilateral knee pain, the Board finds that separate 10 percent evaluations are warranted for the right and left knees under DC 5003.

Accordingly, the criteria for separate 10 percent disability ratings for the left and right knees pursuant to DC 5003 have been met.

Additionally, when evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Here, the Veteran has complained of knee pain, which was documented by the February 2011 VA examiner.  However, the competent medical evidence does not indicate that the Veteran's current symptomatology warrants the assignment of an additional disability rating.  Specifically, the February 2011 VA examiner indicated that, although the Veteran experiences pain upon flexion and extension, he is able to achieve 140 degrees of flexion and zero degrees of extension in each knee.  Moreover, the examiner stated that the Veteran's knees do not demonstrate weakness, fatigue, lack of endurance, incoordination, or changes in range of motion with repeat movements.  See the VA examination report dated February 2011.  Accordingly, the Board finds that additional disability ratings, over and above the 10 percent disability ratings now assigned for the left and right knees, are not warranted under DC 5003.

As indicated above, the Board will also consider the application of DC 5257.  Under DC 5257, a 10 percent disability is warranted when instability is slight, a 20 percent disability is warranted when instability of the knee is moderate, and a 30 percent disability is warranted when instability is severe.

The Board observes that the Veteran told the February 2011 VA examiner that he experienced 'giving way' in his left knee.  The Veteran did not provide any additional details and the VA examiner specifically found that instability of the medial/lateral collateral ligaments and the medial/lateral meniscus was not demonstrated.  Notably, there is no objective medical evidence of knee instability, subluxation, or dislocation.  Moreover, the Veteran recently testified that he did not experience instability in either knee.  See the February 2015 Board hearing transcript, pg. 14.  Accordingly, a separate evaluation under Diagnostic Code 5257 is not warranted.

The Board also finds that the Veteran's left and right knee disabilities do not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id.

If the disability picture is not adequately contemplated by the rating schedule, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Here, the rating criteria specifically address the Veteran's knee disabilities and symptoms.  Thus, the Board finds that the Veteran's disability picture is contemplated by the rating schedule, and the currently assigned disability ratings are appropriate.  See Thun, 22 Vet. App. at 115.  Accordingly, a referral for extraschedular consideration is not warranted because his right and left knee symptoms are contemplated by the rating schedule.

Under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, there are no symptoms caused by these service-connected disabilities that have not been attributed to and accounted for by a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.
Finally, although the Veteran has submitted evidence as to his left and right knee symptomatology, and made assertions of entitlement to higher ratings, he has not submitted evidence of unemployability, or claimed to be unemployable, solely as a result of these service-connected disabilities.  Thus, the question of entitlement to a total disability rating based on individual unemployability due to these service-connected disabilities has not been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

An initial disability rating of 100 percent for Meniere's disease with vertigo, hearing impairment, and tinnitus is granted.

An initial disability rating of 10 percent, but no higher, for arthritis of the left knee is granted.

An initial disability rating of 10 percent, but no higher, for arthritis of the right knee is granted.



____________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


